DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 9/14/2021 is acknowledged.

Claim Objections
Claim 3 is objected to because of the following informalities:  In claim 3, “the group” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzniak et al. (US 10,212,839) in view of Sandi (US 4,520,241).  
Regarding claim 1, Kuzniak discloses a power switch comprising: a line input configured to receive a line voltage (from a line side, see Abstract); a load output configured to output the line voltage (to the power converter, see Abstract); a contact (inside switch) configured to selectively electrically connect the line input to the load output, the contact having a closed position (on position, see Abstract) in which the line input is electrically connected to the load output, and an open position (open position, see Abstract) in which the line input is not electrically connected to the load output; a switch (112) configured to selectively control the contract between the open position and the closed position; a housing (101) including a rear portion and a front cover (118) coupled to the rear portion; an indicator (102, 106) supported by the front cover, the indicator configured to provide an indication of the power switch.  
Sandi teaches an indicator lens (17) positioned between the indicator (72) and the front cover (13).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use an indicator lens, as taught by Sandy in order to modify the indicator in a desired way.  
Regarding claim 4, Sandi teaches the indicator lens comprised of plastic.  
Regarding claim 5, Kuzniak discloses the indicator including a line indicator (102) and a load indicator (106).  
Regarding claim 6, Kuzniak, as modified by Sandy, discloses the indicator lens including a line indicator lens and a load indicator lens.  
.  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzniak and Sandi, and further in view of Greer et al. (US 5,986,211).  
Regarding claim 2, Greer teaches the use of a gasket (38) positioned between the indicator lens (42) and the front cover (26).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to 
Regarding claim 3, to the extent that Greer does not discloses the material of the gasket, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the gasket comprised of at least one selected from the group consisting of rubber and adhesive, in order to provide an efficient and chemically resistant gasket, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833